DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2, 4-9, 11-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8, 15, and 17, generally, none of the prior art references of record, including, but not limited to: R3-071573 (Hereinafter, called NPL-73), US_20080010677_A1_Kashima, US_20070213060_A1_Shaheen, US_20150078173_A1_Javed, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art NPL-73 discloses a mechanism to inform the target eNB about the next DL PDCP SN to allocate to a packet which does not have a PDCP sequence number, yet, either from source eNode B or from the GW; the source eNB forwards the red GTP-U packet (16) to the target eNB. The packet (end tag packet) carries a tag to inform the target eNB about the SN (i.e. the initial PDCP SN) to be used for the first packet that arrives at the S1 interface; The source eNB must add the last sequence number that has been assigned by PDCP to forwarded DL data packets +1 to inform the target eNB about the SN to use for the first packet that arrives at the S1 interface; and the PDCP SN that is transported by this ‘GTP-U end tag packets’ is the SN to continue with for new data packets at the target side (NPL-73, page 1 section 1, page 3 section 2.2.2, page 4 section 2.2.2.1, figure on the right side).
Prior art Shaheen discloses forwarding serving ENB context from the source ENB to the target ENB via the old and new MMEs (Shaheen figure 15)
Prior art Kashima discloses generating a sequence number offset value; and transmitting a protected message comprising the generated sequence number offset value over a wireless communication link from a first device towards a second device, wherein the generated sequence number offset value is for use by the second device in generating a sequence number for a subsequent transmission (Kashima figures 12-13, paragraphs 111-123).
Prior art Javed discloses a method monitoring probe for tracking identifiers corresponding to a user device are provided. The probe monitors a source base station (BS) for receipt of at least a first control plane message comprising a first control plane identifier and a first user device identifier; the probe also monitors the source MME for receipt of a second control plane message comprising a second control plane identifier, a second and a third user device identifier; when the first and the second control plane identifiers are identical and the first and the second user device identifiers are identical, the first and third user device identifier are respectively stored or output as an identified first and second user device identifier of the user device, and it is determined that the user device commences a S1-based handover when the first control plane message is determined as a handover required message (Javed figures 12-14).

The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “sending, by a user plane entity of the communication system, a special packet that indicates the user plane entity has stopped sending packets to the source base station, wherein the special packet does not have a PDCP SN; receiving, by the source base station and from a user plane entity, the special packet; sending, by the source base station, the special packet to the target base station” as stated in independent claim 1, “receive a special packet that indicates a user plane entity of the communication system has stopped sending packets to the source base station, and send the special packet to the target base station, wherein the special packet does not have a PDCP SN,” as stated in independent claim 8, “sending, by the source base station and to the target base station, a special packet that indicates a user plane entity has stopped sending packets to the source base station, wherein the special packet does not have a PDCP SN” as stated in independent claim 15, and “receive, from a user plane entity of the communication system, a special packet that indicates the user plane entity has stopped sending packets to the source base station, wherein the special packet does not have a PDCP SN: and send the special packet to the target base station” as stated in independent claim 17
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471